    Case 20-31318-hdh11 Doc 527 Filed 08/24/20                        Entered 08/24/20 14:46:17           Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.



Signed August 24, 2020                                                   United States Bankruptcy Judge
______________________________________________________________________



                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

         IN RE:                                                   §   CASE NO. 20-31318-hdh11
                                                                  §
         GGI HOLDINGS, LLC, et al.,                               §   CHAPTER 11
                                                                  §
                DEBTORS.1                                         §   (Jointly Administered)
                                                                  §
         IN RE:                                                   §
                                                                  §   CASE NO. 20-31323
         GOLD’S GYM LICENSING, LLC,                               §
                                                                  §   CHAPTER 11
                DEBTOR.                                           §
                                                                  §

                         ORDER DISMISSING GOLD’S GYM LICENSING, LLC’S
                        BANKRUPTCY CASE AND GRANTING RELATED RELIEF

              The Court has considered the Motion for Order Dismissing Chapter 11 Bankruptcy Case

     of Gold’s Gym Licensing, LLC and Granting Related Relief (the “Motion”).2 Based on the record


     1
       The debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: GGI Holdings, LLC (1222); Gold’s Gym International, Inc. (3614); Gold’s Holding Corp. (3610); Gold’s
     Alabama, LLC (0520); Gold’s Gym Franchising, LLC (5009); Gold’s Gym Merchandising, LLC (4892); Gold’s Gym
     Rockies, LLC (7129); Gold’s Louisiana, LLC (9825); Gold’s North Carolina, LLC (3221); Gold’s Ohio, LLC (4396);
     Gold’s Oklahoma, LLC (7577); Gold’s St. Louis, LLC (4827); Gold’s Southeast, LLC (9382); and Gold’s Texas
     Holdings Group, Inc. (8156). The Debtors’ mailing address is 4001 Maple Avenue, Suite 200, Dallas, Texas 75219.
     2
       All capitalized terms not defined herein shall have the meaning ascribed in the Motion.

                                                              1
     119899.000001 4823-9564-6150.5
Case 20-31318-hdh11 Doc 527 Filed 08/24/20               Entered 08/24/20 14:46:17        Page 2 of 4




presented, the Court finds that: (i) the Motion was filed pursuant to the Sale Order; (ii) the Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (iii) the Motion is a core

proceeding under 28 U.S.C. § 157(b); (iv) venue is proper in the Court under 28 U.S.C. §§ 1408

and 1409; (iv) proper and timely notice of the Motion and this dismissal has been provided to all

known parties entitled to notice thereof, in compliance with the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and orders of the Court; (v) good cause

exists for the dismissal of this bankruptcy case. IT IS HEREBY ORDERED THAT:

         1.        The Motion is GRANTED as set forth herein.

         2.        The bankruptcy case of Gold’s Gym Licensing, LLC (“Licensing”) styled

Case No. 20-31323, In re Gold’s Gym Licensing, LLC, is hereby dismissed without prejudice,

effective upon Closing of the Transaction on August 24, 2020.

         3.        To the extent objections to the Motion have not been withdrawn, waived, or, settled,

such objections and all reservations of rights included therein are overruled on the merits. The

parties who did not object or who withdrew their objections to the Motion are deemed to have

consented to the dismissal of this case.

         4.        Notwithstanding Bankruptcy Code section 349, all prior orders, stipulations,

settlements, rulings, orders, and judgments of this Court made during the course of Licensing’s

bankruptcy case shall remain in full force and effect, shall be unaffected by the dismissal of the

Licensing’s bankruptcy case, and are specifically preserved for purposes of finality of judgment

and res judicata, including without limitation the settlements and releases set forth in the Final DIP

Order, which shall survive the dismissal of Licensing’s bankruptcy case. For the avoidance of

doubt, unless otherwise delineated herein or in the Sale Order, Licensing shall have no going-

forward responsibilities under the Bankruptcy Code, the Bankruptcy Rules, or applicable local



                                                    2
119899.000001 4823-9564-6150.5
Case 20-31318-hdh11 Doc 527 Filed 08/24/20                 Entered 08/24/20 14:46:17          Page 3 of 4




rules or guidelines as a debtor or debtor-in-possession in the jointly administered bankruptcy cases

of GGI Holdings, LLC and its affiliates or this separately administered bankruptcy case.

         5.        Notwithstanding Bankruptcy Rule 9014, the Court expressly finds that there is no

just reason for delay in the implementation of this Order, and expressly directs the immediate entry

and effectiveness of this Order as set forth herein.

         6.        Within thirty (30) days of the case being dismissed, Licensing shall coordinate with

GGI Holdings, LLC, its debtor affiliates, and their professionals to ensure that: (i) any and all

outstanding monthly operating reports for the 3rd quarter of 2020 or subsequent quarters during

which the Licensing bankruptcy case remained open are timely filed by GGI Holdings, LLC and

its remaining debtor affiliates; and (ii) any and all Section 1930 Fees that are due and owing are

paid by GGI Holdings, LLC and its remaining debtor affiliates. The U.S. Trustee reserves any and

all rights, duties, and obligations to ensure that, inter alia, Licensing timely submits and files any

and all such reports and pays any and all Section 1930 Fees that have not been paid on a timely

basis.

         7.        For the avoidance of doubt (i) the Gold’s Gym Debtors’ claims and noticing agent

will continue to accept claims asserted against Licensing, and (ii) in the event there are any

unsecured claims timely asserted against Licensing, such claims, to the extent allowed, shall be

entitled to the distributions afforded to the holders of general unsecured claims set forth in any

chapter 11 plan filed or to be filed in the cases.

         8.        This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation and/or interpretation of this Order.

                                      # # # END OF ORDER # # #




                                                      3
119899.000001 4823-9564-6150.5
Case 20-31318-hdh11 Doc 527 Filed 08/24/20     Entered 08/24/20 14:46:17   Page 4 of 4




Submitted by:

DYKEMA GOSSETT PLLC

Aaron M. Kaufman
State Bar No. 24060067
akaufman@dykema.com
Ariel J. Snyder (pro hac vice admission)
State Bar No. 24115436
asnyder@dykema.com
Comerica Bank Tower
1717 Main Street, Suite 4200
Dallas, Texas 75201
Telephone: (214) 462-6400
Facsimile: (214) 462-6401

and

Danielle N. Rushing
State Bar No. 24086961
drushing@dykema.com
112 East Pecan Street, Suite 1800
San Antonio, Texas 78205
Telephone: (210) 554-5500
Facsimile: (210) 226-8395

COUNSEL FOR DEBTORS AND
DEBTORS-IN-POSSESSION




                                           4
119899.000001 4823-9564-6150.5
